Citation Nr: 0320242	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  99-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to 
June 1987.  He died in April 1999.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and September 1999 rating 
decisions by the RO, which denied a claim of entitlement to 
service connection for the cause of the veteran's death.  In 
July 2001, the appellant testified at a hearing before the 
undersigned Veterans Law Judge.

In October 2001, the Board remanded this case to the RO for 
further notice and development.  

In March and October 2002, the Board undertook additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099 (Jan. 23, 2002) (codified at 38 C.F.R. §§ 19.9(a)(2), 
19.9(a)(2)(ii) (2002)).  Contra Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 19.9(a)(2) (2002) because, in 
conjunction with amended 38 C.F.R. § 20.1304, it allowed 
Board to consider additional evidence without having to 
remand the case to agency of original jurisdiction for 
initial consideration and without having to obtain 
appellant's waiver, thereby violating 38 U.S.C. § 7104(a)).  
Development actions requested by the Board resulted, in part, 
in the acquisition of a May 2003 VA physician's opinion.  
Although the appellant has not been furnished a copy of 
additional medical evidence received as a result of that 
development, there is no resulting prejudice to the appellant 
in light of the following favorable decision by the Board.


FINDINGS OF FACT

1.  The veteran died in April 1999.

2.  According to the veteran's death certificate, the 
immediate cause of his death was hypertension due to (or as a 
consequence of) anemia, and the other significant conditions 
contributing to death, but not resulting in the underlying 
cause, were chronic back pain and chronic rhinitis.

2.  At the time of the veteran's death, service connection 
was in effect for a low back disability (60 percent); 
degenerative disc disease C6-7 (10 percent); and a scar in 
the left scapular area with tiny cyst in the axillary area (0 
percent).

3.  The veteran's death was caused by a disability of service 
origin - hypertension.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that entitlement to service connection 
is warranted for the cause of the veteran's death.  She 
claims that the disease that led to the veteran's death - 
hypertension - developed as a result of the veteran's active 
military service.  She claims in the alternative that the 
cause of the veteran's death was the direct result of the 
strain put on the veteran's body from the pain caused by, or 
pain medication prescribed for, his service-connected back 
disability.  Specifically, the appellant claims that the 
veteran's service-connected back disability produced so much 
pain that he took all kinds of pain medication, and he was 
not able to exercise as he should have, which exacerbated his 
hypertension, ultimately causing his death.  In other words, 
she asserts that because of the back pain and pain 
medication, the veteran's hypertension worsened and 
ultimately caused or accelerated his demise.  

Generally speaking, in order to be awarded service connection 
for the cause of a veteran's death, competent evidence must 
link the fatal disease process to a period of military 
service or to an already service-connected disability.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2002).  Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability will be entitled to receive 
Dependency and Indemnity Compensation (DIC) benefits.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  More 
specifically, in order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
either the principal or contributory cause of death.  Id.  To 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2002).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c) (2002).  In effect, 
the service-connected disability, to be a contributory cause 
of death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

The veteran's death certificate shows that the immediate 
cause of death was hypertension due to (or as a consequence 
of) anemia.  Chronic back pain and chronic rhinitis were also 
listed as contributing to the veteran's death.  No autopsy 
was performed.  At the time of the veteran's death, service 
connection was in effect for a low back disability (60 
percent); degenerative disc disease C6-7 (10 percent); and a 
scar in the left scapular area with tiny cyst in the axillary 
area (0 percent).

In the appellant's case, the veteran's service medical 
records show that, in August 1980, a blood pressure reading 
of 140/90 was noted.  In September 1980, a blood pressure 
reading of 120/90 was noted.  In August 1981, a blood 
pressure reading of 142/98 was noted.  In August 1983, a 
blood pressure reading of 160/90 was noted.  In January 1985, 
a blood pressure reading of 118/90 was noted.  In July 1985, 
a blood pressure reading of 110/90 was noted.  In 
October 1986, a blood pressure reading of 132/90 was noted.  
In November 1986, blood pressure readings of 146/96, 124/90, 
142/92, and 146/100 were noted.  In December 1986, a blood 
pressure reading of 130/90 was noted.  In February 1987, a 
blood pressure reading of 138/90 was noted.  In March 1987, a 
blood pressure reading of 130/94 was noted.  The assessment 
included borderline hypertension.  

Post-service VA treatment records show that, when examined by 
VA in August 1992, the diagnoses included borderline 
hypertension.  In September 1995, blood pressure readings of 
163/95, 178/100, and 171/102 were noted.  When examined by VA 
in April 1996, blood pressure readings of 154/104 (sitting), 
148/102 (lying), and 156/108 (standing) were noted.  The 
diagnoses included uncontrolled hypertension and mild anemia.  
When examined by VA in March 1997, a blood pressure reading 
of 168/102 was noted.

When examined by VA in September 1997, the veteran reported 
increased low back pain.  It was noted that his medications 
included Ultram, Norgesic Forte, Tylenol, Valium, and 
Naproxen.  The diagnoses included chronic low back pain with 
sciatica on the left with evidence of a very late L4-5 
paramedian herniated nucleus pulposus causing marked 
narrowing of the spinal canal and touching exiting nerve 
root, and essential hypertension.

Pursuant to the Board's remand in October 2001 as well as 
additional directives by the Board, most recently in October 
2002, a VA physician was requested to review the claims file 
and provide an opinion on whether the veteran's terminal 
disease process could be linked to his period of military 
service or to the service-connected back disability.  The 
Board also requested that a VA physician provide an opinion 
as to the medical probability that problems with pain or the 
use of pain medication prescribed for the service-connected 
back disability made the veteran's hypertension worse, or 
otherwise materially aided or lent assistance to the 
production of death.

In May 2003, a VA physician noted that a review of claims 
file had been conducted, and provided a detailed description 
of the veteran's pertinent medical history.  The physician 
opined that the veteran's high blood pressure began in 
service.  It was noted that the veteran had been started on 
antihypertensive medication when the veteran had been 
admitted for chest pain and hypertension in January 1994.  
Despite being placed on high blood pressure medications, the 
veteran was noted to have significant blood pressure 
elevations as dictated on several occasions and during 
hospitalizations, which had required dosage increase, change 
of medication, and adjustment of antihypertensive medication.  
The physician also noted that the veteran had chronic 
service-connected low back problems for which he had required 
nonsteroidal anti-inflammatory medications and pain 
medications, which could have affected the blood pressure 
adversely (not controlling the blood pressure optimally), and 
also the chronic pain itself, at times, could have aggravated 
the blood pressure readings.  It was the physician's opinion 
that the veteran's hypertension began in service, and that 
the use of prescribed pain medications for chronic low back 
and neck pain had adversely affected the veteran's 
hypertension, aiding and contributing to the veteran's death.

Based on a review of the evidence, the Board finds that a 
grant of service connection for the cause of the veteran's 
death is warranted.  Although there are few readings of 
elevated blood pressure during service, or for several years 
thereafter, the Board is persuaded by the May 2003 VA 
physician's opinion that the veteran's hypertension had its 
onset during service given that the isolated elevated blood 
pressure readings very likely represented indications of what 
was later confirmed as hypertension.  Moreover, the May 2003 
VA physician also opined that the veteran's pain medication 
for his service-connected low back disability also aided and 
contributed to the hypertension.  Based on the pertinent 
elevated blood pressure readings in service, the elevated 
blood pressure readings taken after service, the effect of 
pain medication prescribed for service-connected low back 
disability, and the May 2003 VA opinion, the Board finds that 
competent medical evidence has been presented to support a 
finding that the veteran's hypertension began during service 
and was the cause of the veteran's death.  

In summary, the Board finds that the medical evidence shows 
that the veteran's death resulted from hypertension, which 
likely began during service, and that treatment for the 
veteran's service-connected low back disability likely 
contributed to his death.  Under such circumstances, the 
Board concludes that the evidence supports a grant of service 
connection for the cause of the veteran's death.  38 C.F.R. 
§§ 3.303, 3.310 (2002).




ORDER

Service connection for the cause of the veteran's death is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

